TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00274-CR


John Anthony Valdez, Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 64755, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant's counsel has filed his fourth motion for extension of time to file
appellant's brief.  We grant the motion and ORDER counsel to file appellant's brief no later than
April 30, 2012.  No further extensions will be granted.  If appellant fails to file a brief by the
deadline, a hearing before the district court will be ordered.  See Tex. R. App. P. 38.8(b).
		It is ordered March 29, 2012.


Before Chief Justice Jones, Justices Pemberton and Rose
Do Not Publish